         Case 4:17-cv-01892-HSG Document 334-1 Filed 08/16/19 Page 1 of 4



 1   BRIAN BOYLE (S.B. #126576)
     bboyle@omm.com
 2   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 3   MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
 4   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 5   Washington, DC 20006-4061
     Telephone:    +1 202 383 5300
 6   Facsimile:    +1 202 383 5414
 7
     Attorneys for Defendants
 8   BlackRock Institutional Trust Company, N.A.; BlackRock,
     Inc.; the BlackRock, Inc. Retirement Committee; the
 9   Investment Committee of the Retirement Committee; the
     Administrative Committee of the Retirement Committee;
10   Catherine Bolz; Chip Castille; Paige Dickow; Daniel A.
     Dunay; Jeffrey A. Smith; Anne Ackerley; Nancy Everett;
11   Joseph Feliciani, Jr.; Ann Marie Petach; Michael
     Fredericks; Corin Frost; Daniel Gamba; Kevin Holt; Chris
12   Jones; Philippe Matsumoto; John Perlowski; Andy Phillips;
     Kurt Schansinger; Tom Skrobe; Amy Engel; Management
13   Development & Compensation Committee of the
     BlackRock, Inc. Board of Directors; Kathleen Nedl; Marc
14   Comerchero; Joel Davies; John Davis; Milan Lint; and
     Laraine McKinnon
15

16                                 UNITED STATES DISTRICT COURT
17                                NORTHERN DISTRICT OF CALIFORNIA
18

19   Charles Baird and Lauren Slayton, as         Case No: 17-cv-1892-HSG
     individuals, and on behalf of all others
20   similarly situated, and on behalf of the     DECLARATION OF MEAGHAN VERGOW IN
     BlackRock Retirement Savings Plan,           SUPPORT OF BLACKROCK’S
21                                                MEMORANDUM IN OPPOSITION TO
                    Plaintiffs,                   PLAINTIFFS’ MOTION TO EXCLUDE
22                                                EXPERT TESTIMONY OF RUSSELL
            v.                                    WERMERS ON CLASS CERTIFICATION
23                                                ISSUES
     BlackRock Institutional Trust Company,
24   N.A., et al.,

25                  Defendants.

26

27

28
                                                                 VERGOW DECL. ISO OPP. TO MOT. TO
                                                 -1-                  EXCLUDE WERMERS OPINION
                                                                                  17-CV-01892-HSG
         Case 4:17-cv-01892-HSG Document 334-1 Filed 08/16/19 Page 2 of 4



 1   I, Meaghan VerGow, declare and state as follows:
 2          1.      I am an attorney licensed to practice in the State of New York and the District of
 3   Columbia. I am a partner of O’Melveny & Myers LLP, counsel of record for Defendants BlackRock
 4 Institutional Trust Company, N.A. (“BTC”); BlackRock, Inc.; the BlackRock, Inc. Retirement

 5 Committee; the Investment Committee of the Retirement Committee; the Administrative Committee

 6 of the Retirement Committee; Catherine Bolz; Chip Castille; Paige Dickow; Daniel A. Dunay;

 7 Jeffrey A. Smith; Anne Ackerley; Nancy Everett; Joseph Feliciani, Jr.; Ann Marie Petach; Michael

 8 Fredericks; Corin Frost; Daniel Gamba; Kevin Holt; Chris Jones; Philippe Matsumoto; John

 9 Perlowski; Andy Phillips; Kurt Schansinger; Tom Skrobe; Amy Engel; Management Development

10 & Compensation Committee of the BlackRock, Inc. Board of Directors; Kathleen Nedl; Marc

11 Comerchero; Joel Davies; John Davis; Milan Lint; and Laraine McKinnon (collectively,

12 “BlackRock”) in the above-captioned litigation. I submit this declaration in support of BlackRock’s

13 Memorandum in Opposition to Plaintiffs’ Motion to Exclude Expert Testimony of Russell Wermers

14 on Class Certification Issues. I have personal knowledge of the following facts and, if called and

15   sworn as a witness, I could and would testify to them.
16          2.      On February 25, 2019, counsel for plaintiffs notified counsel for BlackRock that they
17   had served a subpoena on Finadium, a third party. The subpoena, dated February 15, 2019, sought
18   the production of specific non-public reports created by Finadium. Plaintiffs later agreed to pay for
19   the use of the reports.
20          3.      On March 27, 2019, BlackRock served the Expert Report of Russell Wermers
21   (“Report”) on counsel for plaintiffs. Contemporaneously, BlackRock served all of the Markit and
22   Brightscope Beacon data that Professor Wermers considered in preparing the Report as well as the
23   working materials supporting the exhibits to the Report.
24          4.      The working materials for Professor Wermers’ report were produced to plaintiffs in
25   format that organized the materials into subfolders reflecting the portions of the Report they
26   supported. A subfolder labeled “Exhibit 5” contained a spreadsheet titled
27   “Wermers_Exhibit_5.xlsx.” That spreadsheet contains several tabs, including one that replicates
28   Exhibit 5; another tab in the spreadsheet, titled “Beacon Asset Manager Details,” identifies a date of
                                                                   VERGOW DECL. ISO OPP. TO MOT. TO
                                                     -2-                EXCLUDE WERMERS OPINION
                                                                                    17-CV-01892-HSG
         Case 4:17-cv-01892-HSG Document 334-1 Filed 08/16/19 Page 3 of 4



 1   February 13, 2019. A different subfolder, labeled “FN 41-43,” contained a spreadsheet titled
 2   “BrightScope_xls_Fund_fund_2019-03-24.xls.” That spreadsheet contains only one tab, titled
 3   “Beacon Fund Details,” which identifies a date of March 24, 2019.
 4          5.      On May 24, 2019, O’Melveny & Myers LLP was copied on a letter from Laura
 5   Anderson Wright, Associate General Counsel for the University of Maryland, to Daniel Sutter,
 6   counsel for plaintiffs. The letter stated that the University of Maryland had processed a request from
 7   Mr. Sutter under the Maryland Public Information Act for “Emails between Russell Wermers . . .
 8   and any of the following domains (@omm.com, @blackrock.com, or @analysisgroup.com).” The
 9   letter further noted two revised requests for emails containing “Baird,” “BlackRock,” “O’Melveny,”
10   and certain other terms. The letter indicates that Mr. Sutter’s request was denied as seeking records
11   outside the scope of or protected from disclosure under the Public Information Act.
12          6.      On April 29, 2019, plaintiffs issued a subpoena to Professor Wermers seeking all
13   documents he or anyone working under his direction or supervision considered in connection with
14   the case. On May 7, 2019, BlackRock served objections to the subpoena, on the grounds that the
15   subpoena sought “Academic Articles, Books, and Surveys” and “Websites and News Articles” that
16   were “public or otherwise available to Plaintiffs,” and that BlackRock had “already produced the
17   remaining documents that Dr. Wermers considered when preparing his report.”
18          7.      In accordance with the Court’s standing order discouraging parties from needlessly
19   submitting voluminous exhibits, BlackRock has provided excerpts, where appropriate, of the
20   documents it attaches as Exhibits to this declaration. Should the Court so request, BlackRock will
21   provide full versions of any of these documents.
22          8.      Attached hereto as Exhibit A is a true and correct copy of excerpts of 16 Things You
23   Should Know: Information About BTC, dated June 2017. The full document was produced by
24   BlackRock to plaintiffs under the Bates range BAIRD_00001821-68 on October 19, 2017.
25          9.      Attached hereto as Exhibit B is a true and correct copy of excerpts of the transcript of
26   the deposition of Russell Wermers, taken on May 8, 2019, in Washington, D.C.
27          10.     Attached hereto as Exhibit C is a true and correct copy of a webpage from
28   BrightScope Beacon regarding Bridgewater Associates, Inc., as it appeared on August 5, 2019. This
                                                                   VERGOW DECL. ISO OPP. TO MOT. TO
                                                     -3-                EXCLUDE WERMERS OPINION
                                                                                    17-CV-01892-HSG
         Case 4:17-cv-01892-HSG Document 334-1 Filed 08/16/19 Page 4 of 4



 1   webpage requires a login to access and was downloaded at my direction by BlackRock’s consulting
 2   expert, Analysis Group.
 3          11.     Attached hereto as Exhibit D is a true and correct copy of BAIRD_0087933. The
 4   document was produced by BlackRock to plaintiffs on March 9, 2018.
 5

 6          I declare under penalty of perjury under the laws of the United States that the foregoing is
 7   true and correct.
 8          Executed this sixteenth day of August, 2019 in Washington, DC.
 9
                                                          By: /s/ Meaghan VerGow
10
                                                                 Meaghan VerGow
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   VERGOW DECL. ISO OPP. TO MOT. TO
                                                    -4-                 EXCLUDE WERMERS OPINION
                                                                                    17-CV-01892-HSG
